Citation Nr: 0731251	
Decision Date: 10/03/07    Archive Date: 10/16/07

DOCKET NO.  04-41 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to an initial rating for post-traumatic stress 
disorder (PTSD), evaluated as 10 percent disabling prior to 
November 9, 2004, and 30 percent thereafter.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel

INTRODUCTION

The veteran served on active duty from February 1966 to 
August 1969.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the White River Junction, 
Vermont, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The veteran testified at a video conference hearing before a 
Member of the Board in December 2005.  

The case was remanded by the Board in September 2006.  


FINDINGS OF FACT

1.	Prior to November 9, 2004, the veteran's PTSD was 
manifested by symptoms of depression, anxiety, panic attacks, 
and chronic sleep impairment.  

2.	The veteran's PTSD is currently manifested by symptoms 
of depression, anxiety, panic attacks, and chronic sleep 
impairment.  


CONCLUSIONS OF LAW

1.	With resolution of reasonable doubt in the appellant's 
favor, the criteria for an initial rating of 30 percent, but 
no more, for PTSD prior to November 9, 2004, were met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Code 9411 
(2007).  

2.	The criteria for a current rating in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Code 9411 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In a VCAA letter dated in October 2006, the RO notified the 
appellant of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  In addition, the RO asked 
the appellant to submit any evidence in his possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

VCAA-compliant notice was not provided to the veteran prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claim[s] was[were] 
readjudicated without "taint" from prior adjudications.  
Thus, to decide the appeal now would not be prejudicial.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

Service connection for PTSD was granted by the RO in a January 
2005 decision, with a 10 percent evaluation being initially 
assigned.  The rating was increased to 30 percent, effective 
on November 9, 2004.  The veteran appealed the initial 
evaluation and has continued his appeal beyond the 30 percent 
evaluation.  The propriety of the evaluation is before the 
Board.  Disability evaluations are determined by the 
application of a schedule of ratings which is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Separate diagnostic codes identify the various 
disabilities.  

A 10 percent rating is warranted for PTSD with occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; where 
symptoms are controlled by continuous medication.  A 30 
percent rating is warranted for PTSD with occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and normal conversation), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, or mild memory loss (such as forgetting names, 
directions, or recent events).  A 50 percent rating is 
warranted for occupational and social impairment with reduced 
reliability, and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school family relations, judgment, thinking or mood, due to 
such symptoms as: suicidal ideations; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike 
settings); inability to establish and maintain effective 
relationships.  A 100 percent rating is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  
38 C.F.R. § 4.130, Code 9411.  

The veteran's ratings have been essentially based upon three 
evaluations, one by a private psychotherapist, dated in March 
2002, and two VA compensation examinations, dated in November 
2004 and July 2007.  After review of this evidence, the Board 
finds that the initial evaluation of 30 percent should have 
been assigned as of the effective date of the initial award.  

A statement, dated in March 2002, was submitted by a private 
psychotherapist who had evaluated the veteran in February 
2002.  He described the veteran as becoming quiet, hesitant, 
vague and teary-eyed when asked to discuss some of the 
experiences that he had had while serving in-country in 
Vietnam.  The examiner stated that the veteran showed some 
classic signs and symptoms of PTSD.  He refused to discuss his 
experiences with anyone, yet had flashbacks and loss of 
control in certain situations.  He witnessed the veteran break 
down during two military ceremonies that they attended.  
Based, in part, on this statement, service connection was 
established for PTSD.  

An examination was conducted by VA in November 2004.  At that 
time, the veteran described symptoms such as experiencing fear 
and helplessness.  He had intrusive thoughts and occasional 
nightmares.  These appeared to worsen on occasions such as 
Memorial and Veteran's Days.  The symptoms were also 
exacerbated by news of events in Iraq and Afghanistan.  The 
veteran reported symptoms several times per week.  He 
experienced symptoms of panic attacks such as a racing heart, 
sweating, shortness of breath, and fear of dying.  He 
attempted to block out thoughts of his combat experiences and 
avoided war movies, reading war books, and watching the news.  
He also experienced feelings of detachment and notable sleep 
disturbances with the ability to sleep only 4 hours per night.  
At times, he also had problems with irritability and described 
himself as feeling "vengeful."  He also described symptoms 
such as occasional difficulty with concentration, episodes of 
hypervigilance, and startle response.  He avoided loud noises, 
including fireworks.  His symptoms had become progressively 
worse over the past 15 years and the veteran stated that they 
had become most pronounced in 1998 when he was visiting the 
Traveling Wall memorial.  The veteran described drinking 
heavily over the past 10 to 20 years, but had reduced his 
drinking over the past several years.  The veteran stated that 
his PTSD symptoms had impacted his life and caused trouble in 
his marriage, but that his relationship was now stable.  He 
stated that his wife had been able to keep the marriage 
together despite his irritability.  He had experienced some 
difficulty with work, but had generally been able to perform 
well occupationally.  He had good friends and had been able to 
engage in social activities.  

On mental status examination, the veteran was neatly dressed.  
He was cooperative with the interview process and at times 
cheerful as he related difficult information.  Speech was of 
normal rate, rhythm and volume.  His mood was down and his 
affect was appropriate.  He denied current suicidal ideation 
or past attempts.  He did indicate that he had had suicidal 
thoughts 10 to 12 years earlier.  He denied homicidal 
ideation.  He acknowledged experiencing depressive cognition 
of guilt and related this to survivors guilt.  He denied 
hallucinations and delusions.  Thoughts were logical, goal-
directed and coherent.  The diagnostic impression was PTSD.  
His GAF score was 60.  In summary, the veteran suffered with 
PTSD pathology in that he had re-experiencing, avoidance and 
arousal symptoms.  He had functioned relatively well despite 
these symptoms, but they had worsened over the past 10 to 15 
years.  Despite his ability to cope with his symptoms, he was 
described as having been significantly impacted.  Sleep was 
disturbed and he was distressed by reminders such as Veteran's 
day and Memorial Day.  He experienced survivor guild and 
became tearful in relating his experiences.  

An examination was conducted by VA in February 2007.  At that 
time, the veteran described symptoms of PTSD that included 
intrusive thoughts, occasional nightmares, distress to 
reminders of the war, attempts to avoid thoughts of his 
experiences, feelings of detachment from others, significant 
sleep disturbances, difficulties with irritability, mild 
hypervigilance, difficulties with concentration, and 
exaggerated startle response.  He also reported infrequent 
panic attacks.  On examination today, the veteran described 
symptoms similar in frequency and severity to those described 
in the examination that had been conducted in November 2004.  
The veteran did appear to experience more difficulties in 
managing his level of irritability, which generally caused 
some difficulties in his relationships with others at work and 
in his marriage.  He described ongoing difficulties with 
intrusive thoughts, particularly when sitting quietly by 
himself.  He described himself as having psychological 
distress to reminders of the war, such as hearing or seeing 
news reports about the current war in Iraq and Afghanistan.  
He tended to avoid thinking about both the current war and the 
war in Vietnam.  

The veteran stated that he experienced infrequent nightmares 
and described increasing emotional detachment from others.  He 
felt most comfortable with individuals who had also served in 
Vietnam.  He had a restricted range of affect and his sleep 
disturbances had remained quite significant.  He generally 
slept from 10:30 to 2:00 am, when he tended to walk around his 
home or, most recently go to a gym that was open 24 hours per 
day.  He stated that he was quite fatigued during the daytime 
due to lack of sleep.  He described increasing difficulties 
with irritability and of having a short fuse in public 
situations.  He gave numerous instances indicative of his low 
frustration tolerance and gave examples of difficulties 
arising in his marriage and work situations.  He stated that 
he had become less tolerant and often reacted quite quickly 
with heightened anger.  He stated that his irritability 
affected his attitude and behavior while driving.  He 
described mild hypervigilance and an exaggerated startle 
response.  He continued to describe infrequent panic-like 
experiences.  He had frequent episodes of anxiety and tension.  
He had difficulty describing these symptoms, but stated that 
he often felt tense, with tightness in his chest, with 
feelings that resulted from ruminative thoughts and lingering 
resentment, which caused significant irritability and brief, 
depressive periods.  

On mental status examination, the veteran was neatly dressed 
and groomed.  He was cooperative and pleasant throughout the 
interview.  His affect remained quite restricted in range.  He 
was slightly tearful when he touched upon his feelings of 
guilt and sadness regarding his combat experiences.  His mood 
was anxious, irritable, and dysphoric.  He denied suicidal or 
homicidal ideation.  His thought process was logical and goal 
directed.  There was no perceptual disturbance.  Cognition 
appeared intact.  Insight and judgement was good.  The 
diagnosis was PTSD, chronic.  His GAF score was 60.  The 
examiner summarized that while the veteran continued to 
function rather well in his chosen profession and family 
activities, his level of irritability and low frustration 
tolerance had caused some increased disruption in his marriage 
and in his behavior at work.  The veteran's sleep disturbances 
impacted his symptoms and his level of functioning.  The 
veteran's GAF score was indicative of his tendency to 
successfully compartmentalized his PTSD symptoms in order to 
manage the various aspects of his life.  

The veteran has exhibited many of the symptoms necessary to 
meet the criteria for a 30 percent evaluation.  These include 
symptoms of depression, anxiety, panic attacks, and chronic 
sleep impairment.  Moreover, it is clear that he has exhibited 
these symptoms since his claim for service connection that was 
made effective in 2001.  Therefore, it is clear that the 
initial rating of 30 percent should have been assigned.  The 
veteran's claim is granted to this extent.  

Regarding the claim for a rating in excess of 30 percent, it 
is noted that for a 50 percent rating, the veteran would have 
to exhibit such symptoms as a flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Thus 
far, the evidence does not demonstrate such symptoms.  While 
the veteran does have panic attacks, these are not of the 
frequency necessary to meet the criteria.  Neither has it been 
shown that he has a flattened affect, problems with speech, or 
impairment of memory, judgment or abstract thinking.  As such, 
a rating in excess of the currently assigned 30 percent is not 
warranted and the veteran's claim is denied to this extent.  



ORDER

An initial rating of 30 percent, but no more, for PTSD prior 
to November 9, 2004, is granted.  The appeal is allowed to 
this extent, subject to the controlling regulations governing 
the payment of monetary benefits.  

A current rating in excess of 30 percent for PTSD is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


